Title: From Benjamin Franklin to Jean-Baptiste Le Roy, 25 February 1784
From: Franklin, Benjamin
To: Le Roy, Jean-Baptiste


          
            My dear Friend
            Passy Feb. 25. 1784
          
          Enclosed I send you a Letter and sundry Papers I lately recd from Mr. Eckhardt of Utrecht, a most ingenious Mechanician whom I first knew in London. You will see what he desires, and what Answer I have made him. If you can do him any Service, I need not pray you to do it, because you have a Pleasure in assisting Genius: Show if you please what he says of the Balloons, to Mr. Montgolfier. I long to see you, being ever Yours most affectionately
          
            (signed) B. Franklin

          
         
          Mr. Le Roy.—
          Copy
        